Jackson, Judge.
The indictment alleged that the defendant stole two hogs belonging to different owners on the same day, and in the same county. He was found guilty and moved to arrest the judgment on the ground that two offenses were charged.
1. We think the indictment covers one transaction and charges but one offense, and is good — certainly good as against a motion to arrest the judgment after verdict.
2. The proof only justified the conviction for stealing one of the hogs. The penalty or punishment prescribed by the law, and inflicted by the judge, being the same whether one or both were stolen, the verdict is sustained by the evidence, and the motion for a new trial on this ground was properly overruled.
Judgment affirmed.